Citation Nr: 1229342	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
	
2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in June 2008, and December 2010, of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal. 

During the pendency of the appeal, a March 2012 rating decision granted service connection for a chronic obstructive pulmonary disease.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The appellant has withdrawn his appeal seeking entitlement to service connection for bilateral hearing loss. 

2.  The appellant has withdrawn his appeal seeking entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the claim for entitlement to service connection for  PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In September 2009, and January 2012, the Veteran submitted VA Forms 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for bilateral hearing loss and PTSD.  In May 2012, and June 2012, the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claims for service connection for bilateral hearing loss and PTSD.  The Veteran's statements indicating his intention to withdraw the claims on appeal, to include entitlement to service connection for bilateral hearing loss and PTSD, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issues of entitlement to service connection for bilateral hearing loss and PTSD, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims for entitlement to service connection for bilateral hearing loss and PTSD, and must dismiss those claims.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011).



ORDER

The appeal concerning the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal concerning the issue of entitlement to service connection posttraumatic stress disorder is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


